SUMMARY ORDER

Petitioner Amina Khatun, a native and citizen of Bangladesh, seeks review of the November 30, 2007 order of the BIA denying her motion to reconsider. In re Amina Khatun, No. A97 159 819 (B.I.A. Nov. 30, 2007). We assume the parties’ familiarity with the underlying facts and procedural history of the case.
Our review in this case is limited to the BIA’s November 2007 denial of Khatun’s motion to reconsider, because that is the only decision from which she filed a timely petition for review. See Ke Zhen Zhao v. U.S. Dep’t of Justice, 265 F.3d 83, 89-90 (2d Cir.2001). As the government argues, however, Khatun waives any challenge to that decision. See Yueqing Zhang v. Gonzales, 426 F.3d 540, 541 n. 1, 545 n. 7 (2d Cir.2005). Instead, Khatun’s brief is devoted to challenging the findings the BIA made in denying her motion to reopen, a decision that is not properly before us. See Ke Zhen Zhao, 265 F.3d at 89-90. Because Khatun has effectively waived any challenge to the decision we are “empowered to review,” her petition for review must be denied. See Nwogu v. Gonzales, 491 F.3d 80, 84 (2d Cir.2007) (denying petition where applicant failed to raise “any of the issues relevant” to BIA’s denial of his motion to reopen).
We note that even if Khatun had not waived such arguments, we would conclude that the BIA did not abuse its discretion in denying her motion to reconsider where she merely repeated the same arguments *546that the BIA had previously considered and rejected in denying her motion to reopen. See Jin Ming Liu v. Gonzales, 439 F.3d 109, 111 (2d Cir.2006).
For the foregoing reasons, the petition for review is DENIED. As we have completed our review, Khatun’s pending motion for a stay of removal is DISMISSED as moot.